Citation Nr: 0327507	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate.

2.  Entitlement to a compensable disability evaluation for 
retained metallic shrapnel of the left aspect of the prostate 
gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran again and ask him 
to provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) that 
have evaluated or treated him for any 
urinary or prostate problems, prior to 
and since October 1994, when prostate 
cancer was first shown on a CT scan.  He 
should also be asked whether Dr. Zapinsky 
and Dr. Finelli are private or VA 
physicians and, if they are private, to 
include their addresses.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified.  He 
should be told that it is important that 
VA be able to obtain his complete records 
regarding the initial diagnosis of 
prostate cancer and selection of a 
treatment modality.   Also, the veteran 
should be asked to identify any 
physicians, VA or private, who told him 
that his prostate cancer could not be 
treated by surgery or radiation therapy 
because of his service-connected shrapnel 
in the prostate gland, and to provide 
their addresses.   He should authorize 
those doctors to release his records and 
discuss his case with VA. 

2.  When the veteran responds, obtain 
records from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and we 
do not have affirmative evidence that 
they do not exist, inform the veteran of 
the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.  

3.  After the veteran has identified any 
physicians who have expressed an opinion 
regarding his treatment, as requested in 
paragraph number 1 above, attempt to 
obtain written opinions from the 
physicians, VA or private, who reportedly 
have told him that his prostate cancer 
could not be treated with surgery or 
radiation therapy because of his service-
connected prostate shrapnel wound.  Each 
doctor identified as having stated an 
opinion should be asked to provide a copy 
of the veteran's medical records and a 
written opinion on the following: (1) 
What was the treatment of choice for the 
veteran's prostate cancer without regard 
to any shell fragments in the prostate 
gland; (2) did any shell fragments in his 
prostate gland prevent treatment with 
surgery or radiation therapy; (3) if so, 
what is the medical reason for the 
preclusion of surgery and/or radiation 
therapy; and (4) would the 
outcome/prognosis likely have been more 
favorable had there been no restrictions 
on treatment.  Provide the appropriate 
notice regarding this development to the 
veteran.

4.  Obtain the veteran's medical records 
from all VA medical facilities in Las 
Vegas, Nevada, for any treatment for any 
urinary or prostate problems during the 
period of May 2000 to the present.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





